DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.
Response to Amendment
The Amendment filed on 9/27/2021 has been entered. Claims 1-20 remain pending in the application. 
Applicants amendments to the specification have overcome the objections previously set forth in the Final Office Action mailed 3/26/2021.
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 3/26/2021.
Applicants amendments to the claims and arguments have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 3/26/2021.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0095], line 15-16 states “that curves the arm 1110 toward the body member 1108 and then toward the tip 1102 such that a portion (the second end 1114”. This is grammatically incorrect. The “(“ should be removed and line 15-16 amended to state “that .
Appropriate correction is required.
Claim Objections
Claim 1, line 7 objected to because of the following informalities:   
Line 7 recites “each arm”. It appears each arm refers to an arm of the plurality of arms. As antecedent basis has not been provided for an arm examiner suggests amending line 7 to state “each arm of the plurality of arms”. 
Claim 8, line 2 objected to because of the following informalities:   
Line 2 recites “an umbrella-like shape ;”. Examiner suggests deleting the space between shape and “;”. 
Claim 10, line 1-2 objected to because of the following informalities:   
Line 1-2 recites “wherein the expandable portion bent into the resting state to secure the body member in situ”. This is grammatically incorrect. Examiner suggests replacing “wherein the expandable portion bent into the resting state to secure the body member in situ” with “wherein the expandable portion is bent into the resting state to secure the body member in situ”.
Claim 12, line 2 and line 3 objected to because of the following informalities:   
Line 2 recites “the bladder”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the bladder” with “a bladder”. 
Line 3 recites “the bladder neck”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the bladder neck” with “a bladder neck of the bladder”.
Claim 14, line 6 objected to because of the following informalities:   
Line 6 recites “each arm”. It appears each arm refers to an arm of the plurality of arms. As antecedent basis has not been provided for an arm examiner suggests amending line 6 to state “each arm of the plurality of arms”. 
Claim 17, line 2 objected to because of the following informalities:   
Line 2 recites “each of the plurality of arms”. Examiner suggests replacing “each of the plurality of arms” with “each arm of the plurality of arms” to put the claim in clearer form as an arm is introduced in claim 14.
Claim 18, line 9 objected to because of the following informalities:   
Line 9 recites “each arm”. It appears each arm refers to an arm of the plurality of arms. As antecedent basis has not been provided for an arm examiner suggests amending line 9 to state “each arm of the plurality of arms”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 12,
 Examiner suggests replacing “wherein the expandable portion is delivered into the bladder and the body member extends from the bladder through the bladder neck to facilitate bladder drainage” with “wherein the expandable portion is configured to be delivered into the bladder and the body member is configured to extend from the bladder through the bladder neck to facilitate bladder drainage”.
In regard to claim 18,
Line 15-21 recites “in response to tension applied to the body member by the thread, the expandable portion transitions from the retracted shape to an expanded shape causing the body member to extend past a sphincter of the patient to enable drainage of the bladder; and in response to removal of the tension, the expandable portion returns to the retracted shape withdrawing the body member, the retracted shape including one of an umbrella-like shape and a pyramid shape”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Examiner suggests replacing “in response to tension applied to the body member by the thread, the expandable portion transitions from the retracted shape to an expanded shape causing the body member to extend past a sphincter of the patient to enable drainage of the bladder; and in response to removal of the tension, the expandable portion returns to the retracted shape withdrawing the body member, the retracted shape including one of an umbrella-like shape and a pyramid shape” with “in response to tension applied to the body member by the thread, the expandable portion is configured to transition from the retracted shape to an expanded shape causing the body member to extend past a sphincter of the patient to enable drainage of the bladder; and in response to removal of the tension, the expandable portion is 
	Claims 19-20 are rejected by virtue of their dependency on claim 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond (U.S. PG publication 20060206213) further in view of Ward (U.S. PG publication 20060259151).
In regard to claim 1,

[AltContent: textbox (Body member)][AltContent: ][AltContent: arrow][AltContent: rect][AltContent: connector][AltContent: textbox (Second end)][AltContent: textbox (Proximal end of the body member)][AltContent: ][AltContent: textbox (First end)] 
    PNG
    media_image1.png
    282
    588
    media_image1.png
    Greyscale

a tip (figure 1 and 10, item 2);
a body member (see figure 10) having a proximal end (see figure 10 above) and a distal end (end of body member furthest from tip), the body member defining a lumen (see figure 12 wherein a lumen is shown) that extends from the proximal end  to the distal end (see figure 12; paragraph [0043]); and 
an expandable portion (figure 1 and 10, item 8 not including tip 2; paragraph [0043]) extending between the tip and the proximal end of the body member (see figure 10), the expandable portion including a plurality of arms (figure 10, item 13a and 13b) bent to form a resting shape (see figure 10), each arm including a first end (see figure 10 above) coupled to the tip (see figure 10 above) and a second end (see figure 10 above) coupled to the proximal end of the body member (see figure 10 above), the expandable portion configured to expand (see figure 21 and 22; paragraph [0043]) to allow the body member to extend in response to tension applied to the body member (see paragraph [0048]; Examiner notes tension is provided via the pushing device 12) and to retract to the resting shape (see figure 10) when tension is withdrawn (paragraph [0043] and [0048]). 

[AltContent: textbox (Reference parallel line)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Second end)][AltContent: rect][AltContent: textbox (First end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Reference parallel line)][AltContent: connector][AltContent: ][AltContent: textbox (Proximal end of body member)][AltContent: rect][AltContent: rect][AltContent: textbox (Second portion)][AltContent: textbox (Third portion)][AltContent: textbox (First portion)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: rect]
    PNG
    media_image2.png
    531
    541
    media_image2.png
    Greyscale

Ward teaches a resting shape (see figure 8C) having a folded-umbrella shape (see figure 8C wherein the shape shown is construed as a folded-umbrella shape due to sloping surfaces), each arm includes a first portion that bends away from the tip (see figure 8C above wherein the first portion bends out away from the tip), a second portion that curves toward the body member (see figure 8C above: wherein part of the second portion curves down toward the body member), and a third portion 
Further, Ward teaches that a variety of shapes and sizes could all be used as a retention member to achieve the same result including the retention member 114C of figure 8A (similar to the shape of the retention member of Hammond) and the retention member 114C’’ of figure 8C and thus an oval shaped retention member (figure 8A of Ward) and an umbrella shaped retention member (figure 8C of Ward) were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute an umbrella shaped retention member in place of the oval shaped retention member since it has been held that substituting parts of an invention involves only routine skill in the art. Additionally Hammond supports in paragraph [0043] “Other retaining member 8 embodiments are possible, so long as these embodiments anchor the body member 5 within the prostatic section of the urethra, and do not inhibit fluid drainage from the bladder. Examples of some other retaining members are given in FIGS. 3-6. Other further possible embodiments of retaining member shapes include umbrella shaped prongs and a pigtail curl”.
In regard to claim 3,
Hammond in view of Ward teaches the catheterization device of claim 1, wherein the body member is configured to operate as a delivery mechanism for introducing a drug into a patient’s body (Examiner notes “configured to operate as a delivery mechanism for introducing a drug into a patient’s body” is a functional limitation and the body member is fully capable due to its structure and presence 
In regard to claim 4,
[AltContent: textbox (Body member)][AltContent: ][AltContent: textbox (Chamfered segments)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    273
    577
    media_image3.png
    Greyscale

Hammond in view of Ward teaches the catheterization device of claim 1, wherein the body member includes a plurality of chamfered segments (see figure 10 above of Hammond).
In regard to claim 5,
Hammond in view of Ward teaches the catheterization device of claim 4, wherein the plurality of chamfered segments provide cut markings accessible by a clinician to trim the body member to a selected length based on a patient's anatomy (Examiner notes “accessible by a clinician to trim the body member to a selected length based on a patient's anatomy” is a functional limitation and the chamfered segments are fully capable due to their structure of achieving the recited function. Since the segments are spaced apart, they would function to provide cut markings accessible by a clinician to trim the body member to a selected length based on a patient's anatomy).
In regard to claim 6,

In regard to claim 7,
Hammond in view of Ward teaches the catheterization device of claim 6, further comprising an anti-migration device (figure 19, item 44 of Hammond) coupled to a distal end of the one or more sutures (see figure 19 of Hammond) and accessible by a user to apply tension to the body member and the expandable portion via the one or more sutures (paragraph [0052] of Hammond).
In regard to claim 8,
Hammond in view of Ward teaches the catheterization device of claim 1, wherein: the resting shape of the expandable portion comprises an umbrella-like shape (see analysis of claim 1 above wherein as modified by Ward the resting shape is similar to a folded umbrella-like shape); and the expandable portion extends to a substantially straight shape (see figure 21-22 of Hammond and also figure 9A of Ward and paragraph [0048] of Ward) in response to the tension (paragraph [0048] of Hammond; Examiner notes the pushing device 12 provides tension to cause the expandable portion to extend to a substantially straight shape).
In regard to claim 9,
Hammond in view of Ward teaches the catheterization device of claim 1, wherein the tip comprises a rounded end (see figure 10, item 2 of Hammond wherein the end of tip 2 is rounded as shown in figure 10 of Hammond).
In regard to claim 10,
Hammond in view of Ward teaches the catheterization device of claim 1, wherein the expandable portion bent into the resting state to secure the body member in situ (see figure 23 of 
In regard to claim 12,
Hammond in view of Ward teaches the catheterization device of claim 1, wherein the expandable portion is delivered into the bladder (item 50 of Hammond; see figure 23 of Hammond) and the body member extends from the bladder through the bladder neck to facilitate bladder drainage (see figure 23 of Hammond; paragraph [0043] and [0041] of Hammond).
In regard to claim 13,
Hammond in view of Ward teaches the catheterization device of claim 1, wherein the body member has one or more side openings (figure 10, item 14D of Hammond) in communication with the lumen (see figure 12 of Hammond which shows the one or more side openings in communication with the lumen; paragraph [0047] of Hammond).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hammond (U.S. PG publication 20060206213) in view of Ward (U.S. PG publication 20060259151) further in view of Daignault (U.S. PG publication 20040181235).
In regard to claim 2,
Hammond in view of Ward teaches the catheterization device of claim 2.
Hammond in view of Ward fails to disclose wherein the tip includes a coude tip and includes an opening sized to receive a guide wire.
Daignault teaches wherein the tip includes a coude tip (paragraph [0025] of Daignault wherein the tip is coude) and includes an opening (paragraph [0025] of Daignault: wherein the lumen extends through the entire stent and therefore an opening is within the tip labeled above) sized to receive a guide wire (Examiner notes the opening i.e. lumen 140 of Daignault is fully capable due to its size of receiving a guide wire; Examiner notes the guide wire is not positively required).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hammond (U.S. PG publication 20060206213) in view of Ward (U.S. PG publication 20060259151) further in view of Pendleton (U.S. PG publication 20160271377).
In regard to claim 11,
Hammond in view of Ward teaches catheterization device of claim 1.
Hammond in view of Ward fails to disclose further comprising: a removable sleeve configured to secure the expandable portion in a straightened state during an insertion operation.
Pendleton teaches a removable sleeve (figure 5, item 400; paragraph [0023]; Examiner notes the sleeve is capable of being removed) configured to secure the expandable portion (item 201) in a straightened state during an insertion operation (see figure 5 and paragraph [0023]-[0024]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hammond in view of Ward to include a removable sleeve configured to secure the expandable portion in a straightened state during an insertion operation, as taught by Pendleton, for the purpose of ensuring the expandable portion is compressed during insertion (paragraph [0023]-[0024] of Pendleton).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Daignault (U.S. PG publication 20040181235) further in view of Hammond (U.S. PG publication 20060206213) further in view of Ward (U.S. PG publication 20060259151).
In regard to claim 14,
[AltContent: textbox (Second end)][AltContent: textbox (First end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Proximal end of the body member)][AltContent: ][AltContent: ][AltContent: textbox (Tip )]
    PNG
    media_image4.png
    898
    607
    media_image4.png
    Greyscale

Daignault discloses a catheterization device (figure 1, item 100) comprising: 
a tip (see figure 14 above); 
a body member (see figure 1 wherein the body member is construed as the portion of 100 that defines lumen 140 from section 125 to section 105, excluding item 111 and the tip as labeled in figure 14 above; paragraph [0025]: lumen 140 extends entirely through the stent) including a proximal end (see figure 14 above) and a distal end (end furthest from tip); 
an expandable portion (figure 1, item 111) coupled to the tip and the body member (see figure 1), the expandable portion including a plurality of arms (figure 1, item 135) formed into a retention shape (see figure 1 which shows the retention shape), each arm includes a first end (see figure 14 
Daignault fails to disclose the distal end including a plurality of chamfered segments, and each arm includes a first portion that bends away from the tip, a second portion that curves toward the body member, and a third portion that curves toward the tip such that the second end extends parallel to the body member toward the tip and then curves to couple to the proximal end of the body member, to form the retention shape that resembles a folded umbrella shape in a resting state.
[AltContent: textbox (Distal end)][AltContent: ][AltContent: textbox (Chamfered segments)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    273
    577
    media_image3.png
    Greyscale

Hammond teaches the distal end including a plurality of chamfered segments (see figure 10 above).

Daignault in view of Hammond fails to disclose each arm includes a first portion that bends away from the tip, a second portion that curves toward the body member, and a third portion that curves toward the tip such that the second end extends parallel to the body member toward the tip and then curves to couple to the proximal end of the body member, to form the retention shape that resembles a folded umbrella shape in a resting state.
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second end)][AltContent: textbox (First end)][AltContent: textbox (Body member)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second portion)][AltContent: connector][AltContent: textbox (First portion)][AltContent: textbox (First portion)][AltContent: connector]
    PNG
    media_image2.png
    531
    541
    media_image2.png
    Greyscale


Further, Ward teaches that a variety of shapes and sizes could all be used as a retention member to achieve the same result including the retention member 114C’ of figure 8B (similar to the shape of the retention member of Daignault) and the retention member 114C’’ of figure 8C and thus a diamond shaped retention member (figure 8B of Ward) and an umbrella shaped retention member (figure 8C of Ward) were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute an umbrella shaped retention member in place of the diamond shaped retention member since it has been held that substituting parts of an invention involves only routine skill in the art.

Daignault in view of Hammond in view of Ward teaches the catheterization device of claim 14, wherein the tip includes: 
a coude tip (paragraph [0025] of Daignault wherein the tip is coude); and 
an opening formed at an end of the coude tip (paragraph [0025] of Daignault: wherein the lumen extends through the entire stent and therefore an opening is within the tip labeled above) and sized to receive a guide wire (Examiner notes the opening i.e. lumen 140 of Daignault is fully capable due to its size of receiving a guide wire; Examiner notes the guide wire is not positively required).
In regard to claim 16,
Daignault in view of Hammond in view of Ward teaches the catheterization device of claim 14.
Daignault in view of Hammond in view of Ward fails to disclose further comprising an anti-migration device coupled to a distal end of the at least one suture.
Hammond teaches an anti-migration device (figure 19, item 44) coupled to a distal end of the at least one suture (paragraph [0052]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Daignault in view of Hammond in view of Ward to include further comprising an anti-migration device coupled to a distal end of the at least one suture, as taught by Hammond, for the purpose of providing a recovery means in case of migration (paragraph [0052] of Hammond).
In regard to claim 17,
Daignault in view of Hammond in view of Ward teaches the catheterization device of claim 14, wherein: 

the expandable portion is configured to expand to allow the body member to extend in response to tension applied to the body member (see figure 13 of Daignault and 9A of Ward and paragraph [0048] of Ward) and to retract into the retention shape when tension is withdrawn (paragraph [0044] of Daignault).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Daignault (U.S. PG publication 20040181235) further in view of Ward (U.S. PG publication 20060259151).
In regard to claim 18,
Daignault discloses a catheterization device (figure 1, item 100) for selectively draining a bladder of a patient (paragraph [0023], [0031], [0044]), the catheterization device comprising:
[AltContent: textbox (Proximal end of the body member)][AltContent: ]
    PNG
    media_image4.png
    898
    607
    media_image4.png
    Greyscale

a tip (figure 1 and 14, item 106); 
a body member (see figure 1 wherein the body member is construed as the portion of 100 that defines lumen 140 from section 125 to section 115) defining a lumen (item 140) that extends from a proximal end (see figure 14 above) to a distal end (end of body member furthest from tip); 
a thread (item 145) coupled to the body member (see figure 1); and 
an expandable portion (figure 1, item 111) coupled between the tip and the proximal end (see figure 1) of the body member (see figure 14), the expandable portion including a plurality of arms (item 135) bent to form a retracted shape (see figure 1) and configured to expand (see figure 13) in response to tension applied to the thread (paragraph [0042]), the expandable portion configured to retain the 
in response to tension applied to the body member by the thread, the expandable portion transitions from the retracted shape to an expanded shape (see figure 13; paragraph [0042]) causing the body member to extend past a sphincter (item 720) of the patient (paragraph [0042] and [0044]; see figure 11 and 13) to enable drainage of the bladder (paragraph [0023], [0031] and [0044]); and in response to removal of the tension, the expandable portion returns to the retracted shape (see paragraph [0030] and [0044]) withdrawing the body member (see paragraph [0044]-[0045]), the retracted shape including one of an umbrella-like shape and a pyramid shape (see figure 1 and 2 wherein arms 135 have a downward sloping surface similar to the shape of an open umbrella).
Daignault fails to disclose the retracted shape having a folded-umbrella shape, each arm including a first curvature adjacent the tip and a second curvature that is greater than the first curvature and that curves the arm toward the body member and then toward the tip such that a portion of the arm extends parallel to the body member and curves to couple to the proximal end.
[AltContent: textbox (Proximal end of body member)][AltContent: ][AltContent: textbox (Reference parallel line)][AltContent: textbox (Portion of the arm that extends parallel to the body member)][AltContent: connector][AltContent: arrow][AltContent: rect][AltContent: connector][AltContent: textbox (Second curvature)][AltContent: textbox (First curvature)][AltContent: connector][AltContent: rect][AltContent: arrow]
    PNG
    media_image2.png
    531
    541
    media_image2.png
    Greyscale

Ward teaches the retracted shape having a folded-umbrella shape (see figure 8C wherein the shape is similar to a shape of a folded umbrella due to sloping surfaces), each arm including a first curvature (see figure 8C) adjacent the tip (item 106c forms the tip; Examiner notes the term adjacent as defined by Merriam Webster Dictionary means “not distant: nearby”. It is Examiner’s position that the first curvature is nearby to the tip) and a second curvature (see figure 8C) that is greater than the first curvature (see figure 8C above) and that curves the arm toward the body member and then toward the tip (see figure 8C above wherein the arm is curved down toward the body member and then up toward the tip) such that a portion of the arm extends parallel to the body member (see figure 8C above) and curves to couple to the proximal end (see figure 8C above).

In regard to claim 19,
Daignault in view of Ward teaches the catheterization device of claim 18, wherein the tip includes a coude tip (paragraph [0025] of Daignault wherein the tip is coude) having an opening (paragraph [0025] of Daignault: wherein the lumen extends through the entire stent and therefore an opening is within the tip labeled above) sized to receive a guide wire (Examiner notes the opening i.e. lumen 140 of Daignault is fully capable due to its size of receiving a guide wire; Examiner notes the guide wire is not positively required).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Daignault (U.S. PG publication 20040181235) in view of Ward (U.S. PG publication 20060259151) further in view of Hammond (U.S. PG publication 20060206213).
In regard to claim 20,
Daignault in view of Ward teaches the catheterization device of claim 18.
Daignault in view of Ward fails to disclose wherein the body member includes a plurality of chamfered segments.

[AltContent: textbox (Body member)][AltContent: ][AltContent: textbox (Chamfered segments)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    273
    577
    media_image3.png
    Greyscale

Hammond teaches the body member including a plurality of chamfered segments (see figure 10 above).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Daignault in view of Ward to include the body member including a plurality of chamfered segments, as taught by Hammond, for the purpose of decreasing migration (paragraph [0047] of Hammond).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783